Citation Nr: 0716412	
Decision Date: 06/01/07    Archive Date: 06/18/07

DOCKET NO.  96-20 772	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUE

Entitlement to service connection for a right knee 
disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARINGS ON APPEAL

Appellant, spouse, and daughter


ATTORNEY FOR THE BOARD

T. L. Douglas, Counsel


INTRODUCTION

The appellant is a veteran who served on active duty from 
October 1943 to December 1945.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 1996 rating decision by the 
Phoenix, Arizona, Regional Office (RO) of the Department of 
Veterans Affairs (VA), which denied reopening a claim for 
entitlement to service connection for a right knee 
disability.  In a November 2000 decision, the Board reopened 
the claim and remanded the issue for additional development.  
In August 2006, the veteran testified at a personal hearing 
before the undersigned Acting Veterans Law Judge; however, no 
testimony was provided as to the issue remaining on appeal.  
A copy of the transcript of that hearing is of record.  

In December 2006, the Board remanded the issue on appeal for 
additional development.  Although no specific determination 
was made as to whether the right knee injury the veteran 
claimed to have sustained during combat was consistent with 
the conditions of his service, in light of the evidence of 
record the Board finds the remand instructions have been 
substantially completed.  

The Board previously noted that the record indicated the RO 
was in the process of adjudicating the veteran's claim for 
entitlement to a total disability rating based upon 
individual unemployability, but that no action has apparently 
been taken on his January 2005 claim for entitlement to 
service connection for a left knee disability.  There is no 
evidence of any further action on these matters and they are 
again referred to the RO for appropriate action.

A motion to advance this case on the Board's docket was 
granted under the authority of 38 U.S.C.A. § 7102(a) (West 
2002) and 38 C.F.R. § 20.900(c) (2006).




FINDINGS OF FACT

1.  All relevant evidence necessary for the equitable 
disposition of the issue on appeal was obtained.

2.  A right knee disability was not present in service and is 
not shown to be related to an incident of service nor to be 
proximately due to or the result of a service-connected 
disability.


CONCLUSION OF LAW

A right knee disability was not incurred in or aggravated by 
service and is not proximately due to, the result of, or 
aggravated by a service-connected disability.  38 U.S.C.A. 
§§ 1110, 1154, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304, 
3.310 (effective before and after October 10, 2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The provisions of the Veterans Claims Assistance Act of 2000 
(VCAA), codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a), and as interpreted by the United States Court of 
Appeals for Veterans Claims (the Court) have been fulfilled 
by information provided to the veteran in a letter from the 
RO dated in January 2002, April 2004, and January 2007.  It 
is significant to note that the initial rating action in this 
case occurred many years before the VCAA.  The letters sent 
to the veteran, however, notified him of VA's 
responsibilities in obtaining information to assist him in 
completing his claim, identified his duties in obtaining 
information and evidence to substantiate his claim, and 
requested that he send in any evidence in his possession that 
would support his claim.  See 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a), Quartuccio v. Principi, 16 Vet. App. 183 
(2002), Pelegrini v. Principi, 18 Vet. App. 112 (2004).  See 
also Mayfield v. Nicholson, 19 Vet. App. 103, 110 (2005), 
reversed on other grounds, 444 F.3d 1328 (Fed. Cir. 2006), 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006); 
Mayfield v. Nicholson (Mayfield II), 20 Vet. App. 537 (2006).

During the pendency of this appeal, the Court in Dingess v. 
Nicholson, 19 Vet. App. 473 (2006), found that the VCAA 
notice requirements applied to all elements of a claim.  An 
additional notice as to these matters was provided in January 
2007.  The notice requirements pertinent to the issue on 
appeal have been met and all identified and authorized 
records relevant to this matter have been requested or 
obtained.  Further attempts to obtain additional evidence 
would be futile.  The Board finds the available medical 
evidence is sufficient for an adequate determination.  There 
has been substantial compliance with all pertinent VA law and 
regulations and to move forward with the claim would not 
cause any prejudice to the appellant.

Service Connection Claim
Background

Service medical records are negative for complaint, 
treatment, or diagnosis of a right knee disorder.  Records 
show the veteran sustained a left astragalus fracture in 
action in Germany on February 26, 1945, when he was thrown 
through the air by an enemy mortar shell explosion.  Hospital 
records dated from May to July 1945 do not indicate treatment 
for any right leg disorder.  A December 1945 discharge 
examination report noted a history of a fractured right tibia 
in February 1945, but did not indicate any history of injury 
to the left lower extremity.  

In his February 1946 application for VA disability 
compensation the veteran listed an injury to his left leg and 
ankle in February 1945, but did not indicate he had sustained 
any right knee injuries.  A December 1946 rating decision, 
among other things, found a right tibia fracture was not 
shown by examination.  A February 1947 VA examination noted 
the veteran denied having fractured his right tibia.

VA hospital records dated in May 1960 show the veteran 
reported that his right knee had given way several times over 
the previous four weeks.  X-rays at that time showed no 
definite abnormalities.  An arthrotomy revealed 
chondromalacia, but no definite medial meniscus tear.  No 
opinion as to etiology was provided.  An August 1960 rating 
decision denied entitlement to service connection for right 
knee synovitis.

On VA examination in January 1975 the veteran reported that 
he had injuries to his right knee and leg as well as to the 
left leg in a shell explosion during service in Germany.  He 
stated he underwent an operation on the right knee in 1954.  
The diagnoses included injury and arthritis to the right knee 
without opinion as to etiology.  Private medical records show 
the veteran underwent total right knee replacements in 
January 1979 and October 1990.  

VA examination in February 1996 noted the veteran fractured 
his right tibia in combat in 1945 and had undergone three 
total knee replacements.  There is no indication the examiner 
reviewed the veteran's claims file and no opinion as to 
etiology for the right knee disability was provided.  

On VA examination in April 1996 the veteran reported he had 
incurred fractures of the right knee and above the right knee 
level in February 1945, but that they were not treated in 
service.  A similar diagnosis was provided without indication 
that the examiner reviewed the veteran's claims file and 
without opinion as to etiology.  

At his personal hearing in June 1997 the veteran testified 
that he could not remember the events associated with his 
injuries in February 1945, but that he had been placed in 
casts on both legs.  He stated he did not believe he had 
fractured the right leg, but that it had been in a cast 
during hospital treatment.  The veteran and his spouse 
testified that he had experienced problems with his right leg 
after service.  

VA orthopedic examination in April 2003 included a diagnosis 
of right knee status post total knee arthroplasty.  The 
examiner noted the claims file was reviewed and summarized 
the medical evidence of record.  It was noted, however, that 
no information concerning an explosion in Germany in February 
1945 was located and there were no references in service as 
to the right knee.  The examiner stated it was unlikely a 
right knee disorder was incurred in service.  In a January 
2007 report the examiner noted the claims file was reviewed 
and summarized the recent evidence of record.  The examiner 
stated there was no evidence in the record that a right knee 
injury was sustained during combat and that the right knee 
disorder was not proximately due nor primarily aggravated by 
a service-connected left ankle disability.  An x-ray 
examination of the right tibia revealed no evidence of 
fracture.

In a May 2007 brief in support of the claim the veteran's 
representative asserted, in essence, that the January 2007 VA 
examiner's opinion as to a right knee injury not having been 
incurred in combat was not within his authority or area of 
expertise.  The representative argued that service connection 
was warranted based upon reasonable doubt.

Analysis

Service connection may be granted for a disability resulting 
from personal injury suffered or disease contracted in line 
of duty or for aggravation of preexisting injury suffered or 
disease contracted in line of duty.  38 U.S.C.A. §§ 1110 
(West 2002); 38 C.F.R. § 3.303 (2006).  

In the case of a veteran who engaged in combat with the enemy 
in active service with a military, naval, or air organization 
of the United States during a period of war, the Secretary of 
VA shall accept as sufficient proof of service-connection of 
any disease or injury alleged to have been incurred in or 
aggravated by such service satisfactory lay or other evidence 
of service incurrence or aggravation of such injury or 
disease, if consistent with the circumstances, conditions, or 
hardships of such service, notwithstanding the fact that 
there is no official record of such incurrence or aggravation 
in such service.  38 U.S.C.A. § 1154(b) (West 2002); 
38 C.F.R. § 3.304(d) (2006).

VA's General Counsel has held in a precedent opinion that 
"the ordinary meaning of the phrase 'engaged in combat with 
the enemy,' as used in 38 U.S.C.A. § 1154(b), requires that a 
veteran participated in events constituting an actual fight 
or encounter with a military foe or hostile unit or 
instrumentality."  The determination as to whether evidence 
establishes that a veteran engaged in combat with the enemy 
must be resolved on a case-by-case basis with evaluation of 
all pertinent evidence and assessment of the credibility, 
probative value, and relative weight of the evidence.  
VAOGCPREC 12-99 (Oct. 18, 1999).

Pertinent case law also provides that 38 U.S.C.A. § 1154(b) 
does not create a presumption of service connection for a 
combat veteran's alleged disability, and that the veteran is 
required to meet his evidentiary burden as to service 
connection such as whether there is a current disability or 
whether there is a nexus to service which both require 
competent medical evidence.  See Collette v. Brown, 82 F.3d 
389, 392 (1996).

A disability which is proximately due to or the result of a 
service-connected disease or injury shall be service 
connected.  38 C.F.R. § 3.310(a) (effective before and after 
October 10, 2006).  The Court has held that when aggravation 
of a nonservice-connected condition is proximately due to or 
the result of a service-connected condition the veteran shall 
be compensated for the degree of disability over and above 
the degree of disability existing prior to the aggravation.  
Allen v. Brown, 7 Vet. App. 439 (1995).  

Effective October 10, 2006, VA regulations were amended to 
include that any increase in severity of a nonservice-
connected disease or injury that is proximately due to or the 
result of a service-connected disease or injury, and not due 
to the natural progress of the nonservice-connected disease, 
will be service connected.  It was noted, however, that VA 
will not concede a nonservice-connected disease or injury was 
aggravated by a service-connected disease or injury unless 
the baseline level of severity of the nonservice-connected 
disease or injury is established by medical evidence created 
before the onset of aggravation or by the earliest medical 
evidence created at any time between the onset of aggravation 
and the receipt of medical evidence establishing the current 
level of severity of the nonservice-connected disease or 
injury.  38 C.F.R. § 3.310(b) (effective after 
October 10, 2006); see 71 Fed. Reg. 52744 (Sept. 7, 2006) 
(noting the revision was required to implement the Court's 
decision in Allen, 7 Vet. App. 439).  

In addition, service connection may be granted for any 
disease diagnosed after discharge, when all of the evidence, 
including that pertinent to service, establishes the disease 
was incurred in service.  38 C.F.R. § 3.303(d).  For the 
showing of chronic disease in service, there are required a 
combination of manifestations sufficient to identify a 
disease entity, and sufficient observation to establish 
chronicity at the time, as distinguished from merely isolated 
findings or a diagnosis including the word chronic.  
Continuity of symptomatology is required only where the 
condition noted during service is not, in fact, shown to be 
chronic or when the diagnosis of chronicity may be 
legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b).

In order to prevail on the issue of service connection on the 
merits, there must be medical evidence of (1) a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the present disease 
or injury.  Hickson v. West, 12 Vet. App. 247, 253 (1999).  
The United States Court of Appeals for the Federal Circuit 
(Federal Circuit) has held that a veteran seeking disability 
benefits must establish the existence of a disability and a 
connection between service and the disability.  Boyer v. 
West, 210 F.3d 1351, 1353 (Fed. Cir. 2000).

The Court has held that where the determinative issue 
involves medical causation or a medical diagnosis, competent 
medical evidence is required.  Grottveit v. Brown, 5 Vet. 
App. 91 (1993); see also Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992).  The Federal Circuit has also recognized the 
Board's "authority to discount the weight and probity of 
evidence in light of its own inherent characteristics and its 
relationship to other items of evidence."  Madden v. Gober, 
125 F.3d 1477, 1481 (Fed. Cir. 1997).  VA is free to favor 
one medical opinion over another provided it offers an 
adequate basis for doing so.  See Owens v. Brown, 7 Vet. 
App. 429 (1995).

It is the policy of VA to administer the law under a broad 
interpretation, consistent with the facts in each case with 
all reasonable doubt to be resolved in favor of the claimant; 
however, the reasonable doubt rule is not a means for 
reconciling actual conflict or a contradiction in the 
evidence.  38 C.F.R. § 3.102 (2006).

Based upon the evidence of record, the Board finds a right 
knee disability was not present in service and is not shown 
to be related to an incident of service nor to be proximately 
due to, the result of, or aggravated by a service-connected 
disability.  The Board also finds that the January 2007 VA 
examiner's opinion is persuasive that no chronic right knee 
disorder was incurred during active service.  The examiner is 
shown to have reviewed the claims file and an opinion as to 
whether there was evidence of a chronic right knee disorder 
during service or demonstrated upon examination in the years 
after service is within his area of expertise.  This opinion 
is consistent with the available medical evidence of record.

Although the record clearly shows the veteran sustained 
injuries to the left ankle in service during combat, the 
persuasive evidence is against his claim as to a present 
disability having been incurred as a result of a right knee 
injury in February 1945.  It is significant to note that VA 
medical opinions indicate a December 1945 reference to a 
right tibia fracture in February 1945 was likely erroneous.  
In fact, the February 1947 report noted the veteran denied 
having fractured his right tibia, and there is no documented 
medical evidence of any such fracture or residuals of 
fracture.  While the veteran may sincerely believe that he 
sustained a right knee injury in February 1945, statements as 
to his treatment during and after service are inconsistent 
with the available service medical and immediate post-service 
treatment records.  There is no documentary evidence of 
treatment for a right knee disorder for over 10 years after 
service.  The statements of the veteran and his spouse are 
also not competent to establish a medical nexus between the 
symptoms they claimed to have observed and the subsequent 
development of a chronic knee disability.  See Grottveit, 
5 Vet. App. 91; Espiritu, 2 Vet. App. 492.  Therefore, 
entitlement to service connection for a right knee disorder 
must be denied.

When all the evidence is assembled VA is then responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
the claim in which case the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990); Ortiz v. Principi, 274 
F. 3d 1361 (Fed. Cir. 2001).  The preponderance of the 
evidence is against the veteran's claim.


ORDER

Entitlement to service connection for a right knee disability 
is denied.



______________________________________________
Alexandra P. Simpson
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


